DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Amendment received on 21 January 2021 has been acknowledged and entered. 
Claims 1, 3, and 7 have been amended.  
Claims 2 and 11-20 have been canceled.  
New Claims 21-31 have been added.
Claims 1, 3-10, and 21-31 are currently pending.

Response to Arguments
Applicant’s arguments, see REMARKS, filed 21 January 2021, with respect to claims 1, 5-8, and 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 5-8, and 10 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yuqin Jin (Reg. No. 73,496) on 23 February 2021.

In the Claims
Previously Presented) A heartbeat control system for shared bicycles, comprising: a server configured to:
divide, based on a virtual map, an area that includes the shared bicycles into a plurality of parking zones;
obtain a usage state of each shared bicycle in each of the plurality of parking zones during a time period; and
determine an off-peak period and a peak period of each of the plurality of parking zones; and
a lock control device mounted on one of the shared bicycles, wherein the lock control device includes a network module that is periodically actuated by the lock control device, and the lock control device is configured to:
obtain, based on a parking zone of the shared bicycle, an off-peak period and a peak period corresponding to the parking zone; 
extend an actuation frequency of the network module during the off-peak period± wherein the lock control device includes a positioning module configured to periodically upload location information to the server, and the server is further configured
to:
divide, based on the location information, the shared bicycle to the corresponding parking zone; and
send the off-peak period and the peak period corresponding to the parking zone to the lock control device.

2. (Cancelled)

3. (Previously Presented) The heartbeat control system of claim 1, wherein the positioning module includes a GPS module or a GPRS module.

4. (Previously Presented) The heartbeat control system of claim 1, comprising a mobile terminal, wherein:
the shared bicycle uploads location information to the server via the mobile terminal when a lock of the shared bicycle is locked, and the server is configured to:
divide, based on the location information, the shared bicycle to the corresponding parking zone, and
send the off-peak period and the peak period corresponding to the parking zone to the lock control device.

5. (Previously Presented) The heartbeat control system of claim 1, wherein: the network module includes a communication connection module,
the lock control device is configured to periodically actuate the communication connection module, and
the communication connection module is configured to realize a communication connection with the server.

6. (Previously Presented) The heartbeat control system of claim 5, wherein the network module is a mobile communication module.

7. (Previously Presented) The heartbeat control system of claim 6, wherein the mobile communication module includes at least one of a 2G communication module, a 3G communication module, or a 4G communication module.



9. (Previously Presented) The heartbeat control system of claim 1, wherein the lock control device is configured to:
control a periodic actuation frequency of the network module to be 5-10 minutes during the peak period, and
control a periodic actuation frequency of the network module to be 1-2 hours during the off-peak period.

10. (Previously Presented) The heartbeat control system of claim 1, wherein the server further includes an updating module, and the updating module is configured to:
obtain a usage state of each shared bicycle in each of the plurality of parking zones in a current day, and
determine an updated off-peak period and an updated peak period corresponding to the parking zone in combination with historical usage state information.

11-20. (Cancelled)

21. (Currently Amended) A method for heartbeat controlling a shared bicycle, the shared bicycle including a lock control device that periodically actuates a network module included therein and the lock control device communicates with a  server, the method comprising:
	dividing, by the  server, based on a virtual map, an area that includes the shared bicycles into a plurality of parking zones;
 server, a usage state of each shared bicycle in each of the plurality of parking zones during a time period;
	determining, by the  server, an off-peak period and a peak period of each of the plurality of parking zones;
	obtaining, by the lock control device, based on a parking zone of the shared bicycle, the off-peak period and the peak period corresponding to the parking zone;
	extending, by the lock control device, an actuation frequency of the network module during the off-peak period;
	periodically uploading, by a positioning module included in the lock control device, location information to the server;
	dividing, by the  server, based on the location information, the shared bicycle to the corresponding parking zone; and
	sending, by the  server, the off-peak period and the peak period corresponding to the parking zone to the lock control device.

22. (Previously Presented) The method of claim 21, wherein the positioning module includes a GPS module or a GPRS module.

23. (Currently Amended) The method of claim 21, wherein the shared bicycle  includes a mobile terminal, the shared bicycle uploads location information to the server via the mobile terminal when a lock of the shared bicycle is locked.

24. (Previously Presented) The method of claim 21, wherein:
	the network module includes a communication connection module, the lock control device is configured to periodically actuate the communication connection module, and



25. (Previously Presented) The method of claim 24, wherein the network module is a mobile communication module.

26. (Previously Presented) The method of claim 25, wherein the mobile communication module includes at least one of a 2G communication module, a 3G communication module, or a 4G communication module.

27. (Previously Presented) The method of claim 21, wherein the usage state of each shared bicycle includes an actuation status of the lock control device of the shared bicycle.

28. (Previously Presented) The method of claim 21, wherein the server is further configured to:
	obtain a usage state of each shared bicycle in the parking zone in a current day, and determine an updated off-peak period and an updated peak period corresponding to the parking zone in combination with historical usage state information.

29. (Previously Presented) The method of claim 21, wherein the extending an actuation frequency during the off-peak period includes:
	controlling a periodic actuation frequency of the network module to be 5-10 minutes during the peak period, or
controlling a periodic actuation frequency of the network module to be 1-2 hours during the off-peak period.

Currently Amended) A lock control device of a shared bicycle, comprising:
	a network module that is periodically actuated by the lock control device configured to communicate with a  server, and wherein the  server is configured to:
	divide, based on a virtual map, an area that includes the shared bicycles into a plurality of parking zones;
obtain a usage state of each shared bicycle in each of the plurality of parking zones during a time period;
determine an off-peak period and a peak period of each of the plurality of parking zones; and the lock control device is configured to:
	obtain, based on a parking zone of the shared bicycle, the off-peak period and the peak period corresponding to the parking zone;
	extend an actuation frequency of the network module during the off-peak period; a positioning module configured to periodically upload location information to the server, wherein the server is further configured to:
	divide, based on the location information, the shared bicycle to the corresponding parking zone; and
	send the off-peak period and the peak period corresponding to the parking zone to the lock control device.

31. (Previously Presented) The lock control device of claim 30, comprising: a mobile terminal, wherein:
	the shared bicycle uploads location information to the server via the mobile terminal when a lock of the shared bicycle is locked, and the server is configured to:
	divide, based on the location information, the shared bicycle to the corresponding parking zone, and

.

Allowable Subject Matter
Claims 1, 3-10, and 21-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As per independent Claims 1, 21, and 31, the best prior art:
1)  Lin et al. (US Patent No. 9,666,073), discloses an innovated smart parking assistance system and information system
However, Lin et al. does not disclose or fairly teach:  
wherein the lock control device includes a positioning module configured to periodically upload location information to the server, and the server is further configured to:
divide, based on the location information, the shared bicycle to the corresponding parking zone; and
send the off-peak period and the peak period corresponding to the parking zone to the lock control device.

As per independent Claims 1, 21, and 30, the best Foreign art,
1)  Wei et al. (WO 2018/176872 A1), discloses systems and methods for determining parking region of vehicles, including bicycle sharing and locking devices, wherein the bicycle sends a status to a server (location/lock/unlock status); and
2)  Kebing (CN 104468187 A), discloses a heartbeat cycle acquisition method and device.
However, neither Hu et al. nor Kebling discloses or fairly teach:  
wherein the lock control device includes a positioning module configured to periodically upload location information to the server, and the server is further configured to:

send the off-peak period and the peak period corresponding to the parking zone to the lock control device.

As per independent Claims 1, 21, and 30, the best NPL prior art,
“Caltrain Bicycle Access and Parking Plan: Implementation Strategy”, December 2014, Caltrain.com, 16 pgs., discloses nearly all stations within the Caltrain system have bike racks and most have secure, keyed bike lockers that can be rented directly from Caltrain.  Caltrain currently provides approximately 700 bicycle rack spaces and over 1,100 keyed bike locker spaces at its stations.  An additional several hundred spaces are available in the dedicated facilities at San Francisco, Palo Alto and Mountain View stations.  The plan indicates that Caltrain should begin installing electronic, on‐demand lockers at its stations. For these projects to be effectively implemented on a station‐by‐station basis, administrative planning and program development is needed. 

However, the NPL does not disclose or fairly teach:  
wherein the lock control device includes a positioning module configured to periodically upload location information to the server, and the server is further configured to:
divide, based on the location information, the shared bicycle to the corresponding parking zone; and
send the off-peak period and the peak period corresponding to the parking zone to the lock control device.

The remaining dependent claims are considered allowable, as they are dependent and based off of an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons
for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314

/F.A.N/Examiner, Art Unit 3628     

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628